Mr. Justice Heenández
delivered the opinion of the court.
This is an appeal taken by Luis González from a judgment of the District Court of Ponce, by which he was sentenced on October 11 of last year, upon conviction of a crime against nature, to imprisonment in the penitentiary for five years at hard labor, and to pay the costs of the prosecution.
The ground alleged in support of the appeal is the lack of evidence of the guilt of the appellant, for which reason the question to be discussed and determined in this case is one purely of fact.
Upon an examination and careful consideration of the statement of facts, as approved by the lower court, we do not find any evidence whatsoever that the appellant was guilty of the infamous crime against nature.
The only charge appearing against him in the testimony of the alleged aggrieved party, a boy of 11 years of age, who, if not an idiot, shows signs of a propensity of idiocy. This testimony is in itself contradictory and lacks any legal ground upon which to base a conviction.
*35It matters not that according to the examination made <by physicians the said boy showed an eruption on the edge of the anus, tlie nature of which cannot be determined, and that the defendant was suffering from gonorrheal discharge, because it does not appear that both discharges were of the same character, and that that of the boy was due to contact with or infection from the appellant, especially in view of the circumstances that the dilated and. conical sphincter of the boy is a characteristic of passive pederasty.
Evidence of the guilt of the defendant is lacking, and in view of this lack of evidence we are of the opinion that the judgment appealed from should'be reversed, and that the trial judge should hold a new trial, or make any other order conforming to law.

Accordingly decided.

Chief Justice Quiñones and Justices. Figueras, MacLeary and Wolf concurred.